Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/21 has been entered.

3.	It is noted that the Office has determined that SEQ ID NO:4 is identical to SEQ ID NO:27, and SEQ ID NO:6 is identical to SEQ ID NO:29. 

NEW GROUNDS OF REJECTION NECESSITATED BY THE AMENDMENT

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A)	Claims 14 and 16 are indefinite because they have been amended to delete recitation of 'SEQ ID Nos: 18 and 19', but the language immediately prior to that recitation has been left in.  Correction is required.

B)	Claim 15 is indefinite because it cannot be determined how it is intended to further limit claim 7, as the further limitation is already present in amended claim 7.  Correction is required.

 	5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 3-7, 9-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bettstetter et al. (2007) in view of Yotani et al. (WO 2014/136930 published Sept. 12 2014; equivalent .
	These claims are drawn to a method of determining a natural correlation between MLH1 promoter methylation status in certain tumor patients and Lynch syndrome (HNPCC) by carrying out bisulfite methylation analysis of the MLH1 promoter via PCR and subjecting PCR amplification products to ion exchange chromatography, wherein at least one primer selected from SEQ ID NO:4-7 and 20-32 is used.
	Bettstetter et al. teach a method comprising determining a natural correlation between MLH1 promoter methylation status in certain tumor patients and Lynch syndrome (HNPCC) by carrying out bisulfite methylation analysis of the MLH1 promoter via PCR (see entire reference on pages 3221-3228).
	Bettstetter et al. does not teach subjecting PCR amplification products to ion exchange chromatography; rather, this reference teaches the use of real-time PCR.
	Yotani et al. discloses the advantage of subjecting PCR amplification products from methylation analysis to ion exchange chromatography (see US equivalent document, paragraphs 0006-0007, 0013-0021, 0030, 0047-0054, and 0081-0095).
	These references do not teach the use of a primer from among SEQ ID NO:4-7 and 20-32.
	Markowitz et al. discloses primers for use in hMLHl gene methylation detection including SEQ ID NO:2, which contains and is slightly longer than instant SEQ ID NO:4 and 27, and SEQ ID NO:4, which contains and is slightly longer than instant SEQ ID NO:6 and 29 (see Table 1 on page 8).
	Goel et al. discloses primers for use in hMLHl gene methylation detection including SEQ ID NO:18, which contains and is slightly longer than instant SEQ ID NO:28 (see Table 5 on page 12).
	Lu et al. discloses primers for use in hMLHl gene methylation detection including SEQ ID NO:1, which contains and is slightly longer than instant SEQ ID NO:20 (see paragraph 0041, and Sequence Listing on page 5).
slightly longer primer containing these sequences, and in the absence of evidence to the contrary, one of ordinary skill in the art would have reasonably expected that minor variations of the prior art primers, such as removing one or a few nucleotides at one or both ends, would provide successful results.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

	CONCLUSION

	7.	It is noted that the amended claims are not subject to the previous patent-ineligible rejection under 35 U.S.C. 101 because the use of any one of SEQ ID NO:4-7 and 20-32 as primers was not routine and conventional in the prior art; thus, the claims are drawn to significantly more than a judicial exception.  Claims 14 and 16 are free of the prior art, but are rejected for another reason.  No prior art has been found teaching or suggesting using any one of the five specific recited primer sets.  No claims are allowable.

	8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784.  The examiner can normally be reached on Mon. - Thurs. 8:30 - 6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
01/21/21
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637